               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

WERTHEIMER H., INC.; WERTHEIMER
A., INC.; HENRY WERTHEIMER, III;                    CV-18-83-GF-BMM
JANE WERTHEIMER; PAUL
WERTHEIMER; and JANET
WERTHEIMER,                                                ORDER

                    Plaintiffs,

vs.

RIDLEY USA, INC., a Minnesota
Corporation, d/b/a WESTFEEDS; and
JOHN DOES I-IV,

                   Defendants.




      For the reasons stated in open court on October 8, 2019, IT IS ORDERED

that Defendants Ridley USA, INC’s motion for summary judgment (Doc. 25) is

GRANTED, in part. The motion is granted in favor of Defendants for all claims


                                       1
brought on behalf of Henry Wertheimer III, all claims brought on behalf Jane

Wertheimer, Paul Wertheimer, and Janet Wertheimer except for negligent failure

to warn, and all express warranty claims.

      DATED this 10th day of October, 2019.




                                            2
